Exhibit 99 Amendment Form 4 Joint Filer Information Name: Institutional Venture Partners VII, L.P. Address: 3000 Sand Hill Road Bldg 4, Suite 210 Menlo Park, CA 94025 Designated Filer: Samuel D. Colella Issuer & Ticker Symbol: Thermage, Inc. (THRM) Date of Event Requiring Statement: 11/10/2006 Signature: /s/ Samuel D. Colella, for Institutional Venture Management VII, L.L.C., as general partner of Institutional Venture Partners VII, L.P. Name: Institutional Venture Management VII, L.P. Address: 3000 Sand Hill Road Bldg 4, Suite 210 Menlo Park, CA 94025 Designated Filer: Samuel D. Colella Issuer & Ticker Symbol: Thermage, Inc. (THRM) Date of Event Requiring Statement: 11/10/2006 Signature: /s/ Samuel D. Colella, General Partner
